Appeal and cross appeal from an order and judgment (one paper) of the Supreme Court, Erie County (John A. Michalek, J.), entered July 18, 2012. The order and judgment granted in part and denied in part the motion of plaintiff TRG Advisors, Inc., formerly known as P&A Financial Securities, Inc., for partial summary judgment.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on January 23, 2013, and filed in the Erie County Clerk’s Office on January 29, 2013,
It is hereby ordered that said appeal and cross appeal are unanimously dismissed without costs upon stipulation.
Present—Scudder, EJ., Centra, Carni, Sconiers and Martoche, JJ.